      Case 2:17-cv-10721-JTM-JVM Document 364 Filed 03/31/21 Page 1 of 3




                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF LOUISIANA

 RENATA SINGLETON, et al.,

         Plaintiffs,                                  Civil Action No. 17-10721

 v.                                                   Section H
                                                      Judge Jane Triche Milazzo
 LEON CANNIZZARO, et al.,
                                                      Division 1
         Defendants.                                  Magistrate Judge Janis van Meerveld


       PLAINTIFFS’ UNOPPOSED MOTION FOR EXTENSION OF DEADLINES

       Plaintiffs, through undersigned counsel, respectfully request a two-week extension of the

current submission date for a pending summary judgment motion due to be submitted on April

21, 2021. Counsel for the Individual Defendants have represented that they do not oppose the

relief requested.

       On March 31, 2021, Individual Defendant Laura Rodrigue filed a second Motion for

Summary Judgment on Claims Against Laura Rodrigue (Dkt. No. 363). The motion is

accompanied by a Notice of Submission setting a submission date of April 21, 2021, the next

available submission date for Judge Milazzo. Under Local Rule 7.5, Plaintiffs’ opposition would

be due on April 13, 2021, eight days before the noticed submission date.

       Plaintiffs require additional time to prepare their response and hereby request that the

submission date be moved to the next available submission date, May 5, 2021. This would

extend the time for Plaintiffs to file a response by fourteen (14) days, making Plaintiffs’ response

due on April 27, 2020.

       Plaintiffs have not previously sought an extension of time with respect to the instant

Motion for Summary Judgment.
      Case 2:17-cv-10721-JTM-JVM Document 364 Filed 03/31/21 Page 2 of 3




       WHEREFORE, Plaintiffs respectfully request that this Court reset the submission date

for Defendant Rodrigue’s Motion for Summary Judgment on Grounds of Immunity (Dkt. No.

363) for May 5, 2021.



Dated: March 31, 2021                             Respectfully Submitted,

                                                  s/ Laura Gaztambide Arandes

 Katherine Chamblee-Ryan (pro hac vice)           Bruce Hamilton
 Tara Mikkilineni (pro hac vice)                  La. Bar No. 33170
 Ryan C. Downer (pro hac vice)                    ACLU Foundation of Louisiana
 Laura Gaztambide Arandes (pro hac vice)          1340 Poydras St., Suite 2160
 Jeffrey Stein (pro hac vice)                     New Orleans, LA 70156
 Civil Rights Corps                               Tel: (504) 522-0628
 1601 Connecticut Avenue NW, Suite 800            bhamilton@aclula.org
 Washington, D.C. 20009
 Tel: (202) 844-4975

 Sarah S. Brooks (pro hac vice)                   Mariana Kovel (pro hac vice)
 Venable LLP                                      American Civil Liberties Union Foundation
 2049 Century Park East, Suite 2300               125 Broad Street, 18th Floor
 Los Angeles, CA 90067                            New York, NY 10004
 Tel: (310) 229-0408                              Tel: (646) 905-8870
                                                  mkovel@aclu.org


 Allison B. Gotfried (pro hac vice)
 Venable LLP
 1270 Avenue of the Americas, 24th Floor
 New York, NY 10020
 Tel: (212) 370-6227

Attorneys for Plaintiffs
      Case 2:17-cv-10721-JTM-JVM Document 364 Filed 03/31/21 Page 3 of 3




                                  CERTIFICATE OF SERVICE

       I certify that on March 31, 2021, I electronically filed the foregoing Plaintiffs’

Unopposed Motion for Extension of Deadlines using the CM-ECF System, which caused notice

to be sent to via email to all counsel of record.


                                                      s/ Laura Gaztambide Arandes
